1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   JUAN CARLOS SUAREZ,                Case No. CV 17-7934 JLS (SS)

12                    Petitioner,

13        v.                                     JUDGMENT

14   STU SHERMAN, Warden,

15                    Respondent.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19
20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22

23   DATED:    October 2, 2018

24                                       JOSEPHINE L. STATON
                                         UNITED STATES DISTRICT JUDGE
25

26

27

28
